Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

Election
Applicant’s election with traverse of Group I in the reply filed on 8/13/2021 is acknowledged. Claims 33, 35 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 4, 7, 12 and 47-58 are under examination. 

Priority
This application is a 371 of PCT/US2017/038352 (filed 6/20/2017) which claims benefit of 62/352,165 (filed 6/20/2016). 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC § 112(b) are hereby withdrawn.

	The amendments to specification/drawings are accepted.

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 7, 12, 47-49 and 53-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (WO2010/144876, IDS).
Fan teaches a method to determine glucose uptake in a sample (page 1321, title and abstract). 
For Claims 1, 4, 47 and 53-54: the reference teaches a method comprising: a) providing a mixture comprising a sample (blood samples, page 15, line 25++, for claims 53-54) and uniformly 13C labeled glucose which includes/comprises [1-13C] labeled glucose (page 15, line 23++) from a mammal administered isotopically labeled glucose (page 21, [0062]++); b) measuring in the mixture the conversion of isotopically labeled glucose to isotopically labeled lactate using GC-MS/LC-MS: both method are recited in claims 30 and 34 on page 51, and in page 13, [0042], line 23++, page 14, [0045], line 13++ (page 22, [0064]++); c) determining lactate concentration (page 27, [0079], Table 3, for claim 4) in the mixture wherein the rate of conversion of [1-13C] labeled glucose to lactate (page 22, Table 2, because lactate is the end product of labeled glucose) is inherently determined (which is recited in passive voice that interpreted as mental step, for claim 47). 
For claims 7, 48 and 55-56 the reference teaches the cells are lung cancer cells from lung cancer tissue (page 27, [0079], Table 3).
For claim 12, the reference teaches the lactate concentration is compared to a control cells: normal (page 27, [0079], Table 3).
For claims 49 the reference teaches the cells are contacted with an amount of uniformly 13C labeled glucose which includes/comprises [1-13C] labeled glucose because the cancer patient was infused with uniformly 13C labeled glucose for 3 hours (page 22, [0064]++).

Response to Argument
Applicant’s arguments filed 12/13/2021 have been fully considered but they are not persuasive.
13C] glucose.
It is the examiner’s position that Fan teaches measuring of labeled lactate using GC-MS on page 22, [0064], Table 2, wherein GC-MS is claimed in claims 30 and 34 (page 51) to be equivalent to LC/MS. Furthermore, Fan teaches the mass spectrometry system used is GC/MS or LC/MS see page 13, [0042], line 23++ and page 14, [0045], line 13++.
It is the examiner’s position that Fan teaches use of uniformly (13C labeled in all the 6 positions in glucose) 13C labeled glucose which includes/comprises [1-13C] labeled glucose (page 15, line 23++) as part of the mixture, wherein the use of claimed language “comprising” does not exclude the labeling of C in other positions in the glucose.

Claims 1, 4, 7, 47-49 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szoboszlai (Analytica Chimica Acta, 2014, 819:108-115).
Szoboszlai teaches a method to determine aerobic glycolysis in a sample (page 108, title and abstract). 
For Claims 1, 4 and 47: the reference teaches a method comprising: a) providing a mixture comprising mammalian tumor cell (page 109,right column, para 2.3.) and uniformly isotopically labelled glucose (U-13C glucose, page 110, left column, line 2++); b) measuring in the mixture the conversion of isotopically labeled glucose to isotopically labeled lactate using LC-MS (page 110, left column, 1st full paragraph, line 10++ and page 114, Fig. 7); c) determining lactate concentration (page 112, Table 3, for claim 4) in the mixture wherein the rate of conversion of 13C labeled glucose to lactate is inherently determined (which is recited in passive voice that interpreted as mental step, for claim 47). 
For claims 7 and 48 the reference teaches the cells are breast cancer cells/mammary adenocarcinoma (page 109, right column, para 2.3.++).
For claims 49 and 58 the reference teaches the sample is contacted with the isotopically labelled glucose in vitro (page 110, left column, line 1++).

Response to Argument
Applicant’s arguments filed 12/13/2021 have been fully considered but they are not persuasive.
13C] glucose.
It is the examiner’s position that Szoboszlai teaches use of uniformly (13C labeled in all the 6 positions in glucose) 13C labeled glucose (U-13C glucose, page 109, right column, 2nd full paragraph++ also see page 110, left column, line 2++) which includes/comprises [1-13C] labeled glucose as part of the mixture, wherein the use of claimed language “comprising” does not exclude the labeling of C in other positions in the glucose. Szoboszlai also teaches use of LC-MS analysis on page 110, left column, 1st full paragraph, line 10++, wherein the use of claimed language “comprising” does not exclude PGC-LC-MS method.

Claims 1, 4, 7, 12, 47-49 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhowmik (J. Mass Spectrom., 2013, 48:1270-1275).
Bhowmik teaches a method to determine aerobic glycolysis in a sample using LC-MS (page 1270, title and abstract). 
For Claims 1, 4 and 47: the reference teaches a method comprising: a) providing a mixture comprising breast cancer cells: T47D (page 1270, right column, 1st full paragraph, line 2++) and uniformly isotopically labelled glucose (U-13C-glucose, page 1271, left column, 1st full paragraph, line 3++); b) measuring in the mixture the conversion of isotopically labeled glucose to isotopically labeled lactate using LC-MS (page 1273, Fig. 4); c) determining glucose uptake/incorporation (page 1273, Fig. 4, for claim 4) in the mixture wherein the rate of conversion of 13C labeled glucose to lactate is inherently determined (which is recited in passive voice that interpreted as mental step, for claim 47). 
For claims 7 and 48 the reference teaches the cells are breast cancer cells: T47D (page 1270, right column, 1st full paragraph, line 2++).
For claim 12, the reference teaches the glucose uptake is compared to a control cells: at 0 h of labeling (page 1271, right column, line 4++).
For claims 49 and 58 the reference teaches the sample is contacted with the isotopically labelled glucose in vitro (page 1271, left column, 1st full paragraph, line 3++).

Response to Argument
Applicant’s arguments filed 12/13/2021 have been fully considered but they are not persuasive.

It is the examiner’s position that Bhowmik teaches use of uniformly (13C labeled in all the 6 positions in glucose) 13C labeled glucose (U-13C glucose, page 1271, right column, line 3++) which includes/comprises [1-13C] labeled glucose as part of the mixture, wherein the use of claimed language “comprising” does not exclude the labeling of C in other positions in the glucose. “detecting lactate” is not recited in claim 1, however, “b) measuring in the mixture the conversion of the [1-13C] labeled glucose to [3-13C] labeled lactate…. “ is taught inherently in the absence of 2-DG (page 1271, right column line 4++) because lactate is the end product of glycolysis of labeled glucose (page 1273, Fig. 3) and the conversion of the [1-13C] labeled glucose to [3-13C] labeled lactate is low in the presence of 2-DG (page 1273, Fig. 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4, 7, 12 and 47-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fan/Bhowmik in view of Szoboszlai.
Fan/Bhowmik teaches what is above as applied.
Fan/Bhowmik does not explicitly teach the conversion of the labeled glucose to labeled lactate is measure using LC-MS with a HILIC HPLC column as recited in claims 50-52 and 57. 
Szoboszlai teaches different chromatographic principles with LC-MS method to analyze glycolysis metabolites (page 109, left column, 1st full paragraph, line 8++) including HILIC HPLC (abstract, line 1++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use HILIC HPLC column in a LC-MS method to analyze glycolysis.
st full paragraph++, abstract, line 1++), therefore it is obvious for one of ordinary skill in the art to choose any one of the five functionally equivalent chromatographic methods for anticipated success in glycolysis.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of HILIC HPLC column, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant argued that none of the citied references disclose [1-13C] labeled glucose for a method that employs LC-MS and detect lactate.
It is the examiner’s position that citied reference teach use of uniformly (13C labeled in all the 6 positions in glucose) 13C labeled glucose (U-13C glucose) which includes/comprises [1-13C] labeled glucose as part of the mixture, wherein the use of claimed language “comprising” does not exclude the labeling of C in other positions in the glucose. Furthermore, “detecting lactate” is not recited in the claims specifically/directly but only as an alternative for measuring the rate of conversion of [1-13C] glucose which is taught by cited reference, for example the conversion is low in the presence of glycolysis blocker 2-DG in Bhowmik.
	
New Rejections due to amendment to claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 
Claims 1, 4, 7, 12 and 47-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cascante (The Authors Journal compilation, 2008, page 67-81) in view of Fan and Szoboszlai.
For Claims 1, 4, 47 and 53-54: Cascante teaches a method comprising: a) providing a mixture comprising a sample of cells, tissue or animals are fed with labeled substrate (page 71, 2nd paragraph, line 5++, for claims 53-54) including [1-13C] labeled glucose (page 71, 3rd paragraph, line 11++) from a mammal/animal administered isotopically labeled glucose (page 71, 2nd paragraph, line 5++); b) measuring in the mixture the conversion of isotopically labeled glucose to isotopically labeled lactate using, for example: LC-MS (page 71, 2nd paragraph, line 12++, page 73, Table I, row 2); c) determining in the mixture the rate of conversion of [1-13C] labeled glucose to lactate (page 74, Fig. 1, 50% [3-13C] labeled lactate produced/converted from the [1-13C] labeled glucose substrate, page 74, Fig. 1A, for claim 47). 
Cascante does not explicitly teach the cells are breast cancer cells as recited in claims 7, 48 and 55-56, the conversion is compared to a control as recited in claim 12. 
Fan teaches for claims 7, 48 and 55-56 the cells are lung cancer cells from lung cancer tissue (page 27, [0079], Table 3); for claim 12, the lactate concentration is compared to a control cells: normal (page 27, [0079], Table 3).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to determine glucose uptake in a breast cancer cell sample.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of glycolysis and Fan teaches the importance of study cancer cell metabolic profiling (page 1, [0003], line 1++), therefore it is obvious for one of ordinary skill in the art to compare the metabolic profiling of glycolysis of cancer and non-cancer cells (Fan, page 1, [0004], line 3++) for anticipated success in cancer detection and phenotypes (Fan, page 1, [0003]++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including study of breast cancer cells, etc. is routine and known in the art.  

Cascante does not explicitly teach the conversion of the labeled glucose to labeled lactate is measure using LC-MS with a HILIC HPLC column as recited in claims 50-52 and 57. 
Szoboszlai teaches different chromatographic principles with LC-MS method to analyze glycolysis metabolites (page 109, left column, 1st full paragraph, line 8++) including HILIC HPLC (abstract, line 1++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use HILIC HPLC column in a LC-MS method to analyze glycolysis.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of glycolysis and Szoboszlai teach the high sensitivity, sufficient resolution and high sample throughput using HILIC HPLC with LC-MS (page 109, left column, 1st full paragraph++, abstract, line 1++), therefore it is obvious for one of ordinary skill in the art to choose any one of the five functionally equivalent chromatographic methods for anticipated success in glycolysis.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of HILIC HPLC column, etc. is routine and known in the art.  

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653